 


109 HR 3305 IH: To amend the National Security Act of 1947 to prohibit persons who disclose classified information from holding a security clearance for access to such information.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3305 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Meehan introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To amend the National Security Act of 1947 to prohibit persons who disclose classified information from holding a security clearance for access to such information. 
 
 
1.Revocation of security clearance for persons that disclose classified informationTitle VI of the National Security Act of 1947 (50 U.S.C. 421 et seq.) is amended by inserting after section 605 the following new section: 
 
605A.Revocation of security clearance for persons that disclose classified information 
(a)Any Federal employee who discloses, or has disclosed, classified information, including the identity of a covert agent of the Central Intelligence Agency, to a person not authorized to receive such information shall not be permitted to hold a security clearance for access to such information.  .  
 
